Title: William Duane to Thomas Jefferson, 11 August 1814
From: Duane, William
To: Jefferson, Thomas


            Respected & dear Sir,  Phila 11 Aug. 1814
            The translation has been completed several months but business of every kind has been thrown into new channels, and of the Six presses which were formerly employed for my benefit only one which prints the Aurora is now employed—There was not work to pay wages, and the Mss. remains on hand. Unless a change of Some kind takes place I see no prospect of doing any thing for I am too low in purse to be able to contribute any thing to my wishes and the cause of truth.
            The state of things in Europe has baffled all human anticipations—where it will end is as difficult to foresee. Unless as they affect our own country I feel no deep interest in them—the French have fallen from the loftiest pinacle of renown to the lowest abyss of contemptibility; and one is equally at a loss whether
			 to despise them or to abhor the author of all the wars of Europe most. Spain is to be sure a kind of foil to elevate France, by exhibiting the force and brutality of superstition on the unfortunate species. But they are all very appropriately assimilated to bears, and lions, and panthers and tygers—
            I think seriously however of the effect on our own affairs, and the more seriously when I reflect on the state of the government and the apathy into which the people have fallen: a state perhaps the like of which never was before seen in a nation an apathy which like the state of the human stomach in certain cases, will admit of no wholesome aliment; and receives no nourishment but thro’ a poisonous medium.
            The country appears to me in a state very much resembling that of Holland in the time of the illustrious DeWitts, I believe about 1670 or thereabout; and menaced by the same enemy and by the same kind of agency.
			 
                  
                  Hume describes it briefly but truly and I am afraid the moral condition of the country is not much better than was that of the
			 Dutch who could be prevailed on to murder their benefacters, to
			 subserve the rapacious avarice and jealousy of England and to elevate a family who were to be their tyrants as the price of the subserviency of the tyrant to England
                  
               
            The Dutch would not believe—I mean the Dutch republicans the DeWitts, would not believe the British meant to play them foul; they believed in British friendship; they believed the professions and promises of British Ministers—in defiance of the daily acts of contumely and outrage committed on their people
            I see the same credulity in our government—I see the power of England in the sneers of her agents as they walk our streets—I see the predominancy of that influence in the midst of war, and—forgive me—I see our own government temporising with this abominable government, and
			 inviting their contempt—and their insolence by treating them in a manner which they must consider: with exultation—as they must judge by themselves—and always, have been truckling and mean in
			 adversity, as they have been insolent and overbearing in Prosperity.
            Our Government will never accomplish any thing by reasoning or appealing to justice, whose policy is established on the injury of all other nations and whose habitual passions as a nation are hatred, envy, jealousy, and hardness of heart towards every other people.
            How will the bear and the lion settle the question of neutral rights—as the French say, I fear it is en l’air—it is something like the balloons thirty years ago, no longer an object worth contending for—the Deliverer of Europe will probably commute for Poland, all pretensions to the freedom of the Seas My respect for Kings and statesmen is not encreased by the experience of twenty years past. The possession of power appears to operate like a
			 Tourniqet on the moral faculties, as soon as men possess power, the moral artery appears to be screwed up—and the statesman becomes as frigid as a frog—Alexander the Deliverer has had his Sop. I believe he will sit down “infamous and contented”; but Poland is an immense bastion, flanking Silesia, Bohemia, Lusatia, Moravia, Austria, and Hungary—the road by Krems over which Suwaroff marched for Italy & Switzerland is within a few miles of Vienna.
            Saxony proper is portioned  to aggrandize Prussia, this reduces Prussia to vassalage to Russia, and enables Russia to keep Austria counterpoised—the Austrian Empress is I believe a Saxon! There is to be a grand farce at Vienna, the parade of Plenipotentiaries, who are to act as the arch jugglers
			 Talleyrand &
			 Castleragh, seduce by cunning or purchase by gold—those grand arsons who set fire to nations and retire by the light of the conflagration they kindle to collect the spoils of desolation amidst the ruins. But where am I
			 running
            England cannot at this moment sit down quietly in peace, without greater danger than she can incur by continuing the war. This may appear a paradox—Her condition cannot at any time be suddenly
			 changed—it is now wholly military—her circulation and social subsistence circulates through military channels—her means and experience are now more commensurate to war than at any former period—she may reduce as many of her
			 land and naval forces as can with safety be admitted into Society—but she will be obliged to send abroad or to abandon a larger portion, which would perhaps enter the armies of her rivals, or
			 carry
			 themselves to america, to augment american population or man american vessels in commerce or war England has experienced the want of Generals, it has taken her 20 Years to produce one, and she will endeavor to keep up the breed;
			 she has discovered that what Vegetius said long ago is true—“neither length of years, nor knowlege of state affairs, do back the art of war, but continual exercise.”
            What does this lead to, you will ask? It leads to considerations that disturb my sleep, and induce me to look at the little flock of innocents around me; I recollect what I have seen of English policy, I recollect the traditionary history of three generations of my ancestors—I have seen in three quarters of the earth beside my country the policy of England—the national character of its policy—I am ready to meet it, but I cannot be therefore insensible to what must be inevitable—if the Government does not act as becomes the exigency—if they
			 slumber like the DeWitts over a
			 Volcano; if they temporise with disaffection, and exhibit in all
			 their measures the same melancholy evidences of discord which characterises the extremities of the nation—we are  undone
            England has purchased every goverment in Europe—by her gold she has arrayed them all in arms—and in the midst of what was reputed the best organized tyranny that ever was framed she organized a conspiracy for its overthrow—and succeeded. Are we to expect this haughty power will in the insolence of her unexampled success, treat us with delicacy or justice—O fatal
			 expectation!—fatal because it is even supposed to be possible!
            But what is wrong or what would be right? Pardon me as usual for the freedom and unreserve with which I speak to you—I pretend to nothing more than common sense. And if I speak with confidence and firmness, it is to be attributed only to the earnestness & sincerity of my convictions What is wrong? Why the war from the first movement towards Tippacanoe to the last movement in to Canada by Niagara has been a series of futile and wasteful measures, productive if successful of no positive and comprehensive or durable good, but productive of disaster and destruction as they have been
			 conceived and conducted. It was a fatal mistake not to declare war at the period of the
			 Chesapeake, but the most fatal of all mistakes
			 was the repeal of the Embargo. But I cannot conceive how any
			 man
			 who has considered the world for a life of forty Years only could expect anything but war after that repeal, or could think of accomplishing any solid object of peace but by a vigorous exercise
			 of
			 the whole energies of the nation. The embargo repeal indeed deceived the enemy fortunately as much as it deceived ourselves, for
			 Mr Quincey only echoed what Henry and other English emissaries said in Boston, that we could not be kicked into a war
            The measures taken and the manner in which the war has been conducted, is the true cause of the apathy that prevails in Society. The friends of the Government, that is the Whigs of 1798 are the most disgusted and disappointed. They recollect the proscriptions and tyranny that prevailed during the last years of General Washington and all Mr Adams’ presidency, and they tremble at the idea of their recurrence; and they see that to be inevitable unless there be a different
			 System, and unless the Executive pursues means to rouse the
			 country to a sense of its danger.
            I sent you a little memoir in 1812, I send you a copy of it again—you will see that what I there suggested, was not only practicable, but that some part of it has since been proposed but not executed; I mean the passage of the Cadaraqui, and the occupation of a position cutting off the communication with Lower Canada
            The expeditions from Detroit against Malden—against Queenstown, against Fort George, against York in Upper Canada, could never at any time accomplish a purpose decisive
			 of the war. It was the duty of this Government not to have made discursive expeditions; the Militia should have maintained a defensive war and protected their frontier; the regular force should have been all concentrated; and they were not only fully adequate to
			 conquer all upper Cand Canada by one battle; but to overwhelm lower Canada with the force possessed in the month of July last or in the month of March of the present year. The gallantry of
			 Miller, Croghan, Johnson,  and Holmes of
			 Perry and
			 Elliot, do not compensate the loss of the expeditions under
			 Harrison and the shameful transactions of his command
            
            The victory at York was dearly purchased by the life of Pike—but what did it or what could it accomplish even if he survived
            The design against Montreal was one of the most infatuated that the mind of man ever conceived, whether the season, the position, the mode of access, the force and means possessed for the service, or the condition of
			 the enemy be considered; it was passing into a well without a ladder to reascend, and the enemy above to cut off all supplies or access to you.
			 The shocking imbecility of Hampton at Chateauguay was alike disgraceful to him and the Goverment which under the shelter of his wealth suffered him to Escape in contempt of all discipline—indeed his first appointment was a reproach to the
			 government, since every man who knew him must know, that neither education nor God had qualified him for a military command—and it must be an implisit belief in the possibility of miracles which
			 could alone Sanction it
            How can the people believe that the Government was in Earnest when such men as Morgan Lewis was made first a Quarter master General, one function of which he was not fit to Execute, and then a Major General when found unfit to be a Qr Mr
            I could go more into particulars but I have already written too much. The measures as now conducted will lead only to the same calamitous issues as last year—The force now under Gen. Izard if carried against Prescott on the Cadaraqui might decide the campaign by the surrender of all upper Canada and render all our seamen now on Ontario & Erie, disposable on Champlain; our force now dispersed might be concentrated; and our line of defence would be reduced to the line between the Cadaraqui and Sorrel, instead of from Mackinaw to Champlain. The Indians would be quelled for want of
			 subsistence and English agents; and our forces could be in training for the
			 opening of the Spring, when I expect to see a British army
			 landed on our
			 coasts
            In reflecting on the events which are to be expected, I have conceived a project, the policy of which I will submit to you in a concise way; I have no doubts or fears about its sucess or efficacy myself, but there are so many prejudices on the subject that I am well aware of the delicacy with which it ought to be touched; tho’ once carried into operation, it would be in my mind one of the most powerful and effective means of public defence that could be devised by the wisdom of man—I shall give it on a separate sheet—
            The enemy are now establishing a depot on the extreme of Long Island—I do not expect that they will attempt any thing on a large Scale this fall—unless they should attempt a Coup De Main—but I expect they will in the Spring be prepared with a force to shake our country to the centre.
            Our government could lose nothing by acting upon this principle—they may sacrifice every thing by acting upon any other
            With great esteem and respect Your friend & SvtWm Duane
          